SUMMARY ORDER

Appellants Edward and Rosemary Brady appeal from the district court’s judgment dismissing their complaint for lack of subject matter jurisdiction. We assume the parties’ familiarity with the facts, proceedings below, and specification of appellate issues and hold as follows.
We review the dismissal of a complaint for lack of subject matter jurisdiction de novo. Celestine v. Mount Vernon Neighborhood Health Ctr., 403 F.3d 76, 79-80 (2d Cir.2005). “A case is properly dismissed for lack of subject matter jurisdiction under [Fed.R.Civ.P.] 12(b)(1) when the district court lacks the statutory or constitutional power to adjudicate it.” Makarova v. United States, 201 F.3d 110, 113 (2d Cir.2000). A plaintiff asserting jurisdiction has the burden of proving that jurisdiction exists by a preponderance of the evidence. Id.
Having conducted an independent and de novo review of the record in light of these principles, we affirm the district court's judgment for substantially the same reasons stated by the district court in its thorough and well-reasoned opinion. Accordingly, the judgment of the district court is hereby AFFIRMED.